Cobb, P. J.
(After stating the foregoing facts.) A county is liable for injuries caused by defects in a county bridge constructed since the passage of the act of 1888. Hackney v. Coweta County, 117 Ga. 327. The petition alleges that the bridge in question was erected by the county since 1888, and that it is a public bridge of the county. “A bridge 'which constitutes a portion of a public road is necessarily a- public bridge.” County of Tattnall v. Newton, 112 Ga. 780. It is contended, though, that the injury did not result from a defect in the bridge, but from a defect in a public road leading to the bridge, 'and that there is no liability upon a county resulting from defects in a public road. Unless the defect complained of is a part of the bridge the county is not liable, and the petition was properly dismissed. While the county is not liable for a defect in a public road, that part of a public road which constitutes the abutment to the bridge, and which is absolutely essential to the existence and use of the bridge, is a portion of the bridge itself, and the obligation to keep the same in repair and the liability resulting from the failure to discharge the duty of repairing, applies to it to the same extent as it does to that portion of the structure ordinarily called the bridge. The term “bridge” includes all the appurtenances necessary to its proper use, and em*701braces its abutments and approaches. 4 Ency. Law (2d. ed.) 919. The approach to a bridge constitutes a part of it, and a duty to ■repair the bridge includes a repair of its approaches. 2 Shear. & Redf. on Neg. (5th ed.) § 392. In Daniels v. Athens, 55 Ga. 609 (1), it was held that a continuous embankment necessary to make access to a bridge, so as to- pass teams and wagons over it, was a part of the bridge. In the opinion, Judge Jackson said: “The bridge would be useless without access to it; and the good sense of the rule is supported by authority.” See also 1 Words and Phrases, 869 et seq.; City Council of Augusta v. Hudson, 94 Ga. 135. In Sav., F. & W. Ry. Co. v. Daniels, 90 Ga. 608, Mr. Justice Simmons quotes with approval from Elliott on Boads and Streets, 25: “Whether a structure is or is not a bridge may sometimes be a question of fact. The structure may be of such a peculiar construction, or so peculiarly located in the particular case, as to require its character to be determined by the jury of the particular instance. So it must sometimes be that what are parts of a bridge is a question to be determined as one of fact and not of law. Generally, however, the question of what is or is not a bridge is for the court and not the jury.”
The averments in the present petition are that that part of the public road which connected the bridge with the highway was in a defective condition. The bridge would be useless unless connected with the highway, and, therefore, that which was necessary to con-, nect it as an approach to the highway was an essential part of the bridge itself. Under these averments it can be safely held, as matter of law, that the defect complained of was a defect in the bridge. Such being the case, the county authorities were under a duty to exercise ordinary care to keep the same in repair, and were liable to a traveler for any damage resulting from a failure to discharge this duty. Warren County v. Evans, 118 Ga. 200. It is incumbent upon the plaintiff to show that the county authorities knew of the defect, or that it had existed for such a length of time that knowledge of the same would be presumed. 4 Ency. Law, 944. It is alleged that the road commissioners knew of the defect, and the overseers of the r.oad in that district had notice of the defect. As against a general demurrer this was a sufficient allegation of notice to the county. The law imposes upon the road commissioners of the district the duty of appointing road overseers, and *702upon these overseers the duty of seeing that the roads are kept in repair, and also imposes upon the road commissioners the further duty of inspecting the roads and observing if the bridges and ferries are in proper repair. The road commissioners have general supervision over the road overseers, and may fine them .for neglect of duty. Pol. Code, §589 (.1), (2), (8), (9). The law devolves upon the road commissioners of the district the duty of keeping the roads in repair through the instrumentality of the road overseers, and notice to these officers is notice to the county authorities whom they represent. City of Columbus v. Ogletree, 102 Ga. 294 (3). As against a general demurrer the petition set forth a cause of action. Judgment reversed.

All the Justices concur.